DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alyssa Pugh on 2/23/2021.
The specification application has been amended as follows: 

Please replace para [0001] in CROSS-REFERENCE TO RELATED APPLICATIONS 
as submitted in the Substitute Specification of 7/24/2020 with

[0001] This application is a continuation of U.S. Patent Application No. 14/773.406 filed September 8. 2015. which is a U.S. National Stage Entry of International Patent Application No.
PCT/US2014/021488. filed March 7. 2014. which in turn claims the benefit of U.S. Provisional Patent Application No. 61/776,345 filed March 11, 2013 entitled “Process And System For Depositing Filling On A Biscuit”, which [[is]]are incorporated by reference herein in [[its]]their entirety.


Reasons for Allowance
Claims 1-9, 17, 19, 22-28 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9, 17, 19, 22-28 are allowed because the prior art of record Mittal and Wilkey do not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires the a method for producing food product with a filling “a first filling station with rotating stencil …with plurality of discharge ports disposed on the circumference of first rotating stencil…configured to discharge a first filling segment having a shape and configuration onto the food item” in conjunction with ”a second filling station with rotating stencil …with plurality of discharge ports disposed on the circumference of second rotating stencil …configured to discharge a second filling segment to discharge at least a further filling segment …wherein each further filling segment discharged at a second filling station does not overlap or disturb any first filling segment discharged at the first filling station (see claim 1 method step d). 
Other independent claim 17 requires the same limitations as claim 1 but differs from claim 1 in the naming of discharge ports as “first” and “second” (Claim 17 section a and d) and also by recitation of “by aligning the one or more circumferential channels with the shape and configuration of each first filling segment discharged onto the food item by each array of the first rotating stencil” (see claim 17 step d). However, method of making filled food products by depositing plurality of fillings with features as addressed above is common to both claims 1 and 17.
Also, see applicant’s arguments presented in applicant’s response of 1/7/2021 on page 7 to end of page 9, which are persuasive.
Thus the claims 1-9, 17, 19, 22-28 are free of prior art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792